Name: Regulation (EC) No 1165/2008 of the European Parliament and of the Council of 19 November 2008 concerning livestock and meat statistics and repealing Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: animal product;  farming systems;  economic analysis;  means of agricultural production
 Date Published: nan

 1.12.2008 EN Official Journal of the European Union L 321/1 REGULATION (EC) No 1165/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 November 2008 concerning livestock and meat statistics and repealing Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (2), Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (3) and Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks (4) have been amended several times. Further amendments and simplifications now being necessary, these acts should, for reasons of clarity, be replaced by one single act. (2) In order to ensure that the common agricultural policy is properly administered, particularly where the beef, veal, pigmeat, sheepmeat, goatmeat and poultrymeat markets are concerned, the Commission requires regular data on trends in livestock and meat production. (3) Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (5) provides for a programme of Community surveys to produce statistics on the structure of agricultural holdings up to 2007. (4) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (6), all Member States' statistics transmitted to the Commission which are broken down by territorial units are to use the NUTS classification. Consequently, in order to establish comparable regional statistics, the territorial units should be defined in accordance with the NUTS classification. (5) In order to limit the burden on Member States, regional data requirements should not exceed the requirements established by previous legislation (unless new regional levels have come into existence in the meantime) and regional data should be optional when regional livestock numbers are below certain thresholds. (6) In order to facilitate implementation of this Regulation, close cooperation is necessary between Member States and the Commission and this may be achieved in particular with the assistance of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC (7). (7) In order to ensure a smooth transition from the regime applicable under Directives 93/23/EEC, 93/24/EEC and 93/25/EEC, this Regulation should allow for the granting of a derogation for a period of up to one year and, in the case of sheep and goats, up to two years, to Member States where application of this Regulation to their national statistical systems would require major adaptations and would be likely to cause significant practical problems. (8) The measures for the production of statistics provided for in this Regulation are necessary for carrying out the activities of the Community. Since the objective of this Regulation, namely the establishment of a common legal framework for the systematic production of Community statistics on livestock and meat in Member States, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (9) In accordance with Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (8), which constitutes the reference framework for the provisions of this Regulation, it is necessary for the collection of statistics to conform to the principles of impartiality, meaning in particular objectivity and scientific independence, as well as transparency, reliability, relevance, cost-effectiveness and statistical confidentiality. (10) The measures necessary for implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (11) In particular, the Commission should be empowered to amend Annexes I, II, IV and V. Since such measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (12) Directives 93/23/EEC, 93/24/EEC and 93/25/EEC should therefore be repealed. (13) The Standing Committee for Agricultural Statistics has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter The purpose of this Regulation is to establish a common legal framework for the systematic production of Community statistics on livestock and meat production in Member States, in particular: (a) statistics on bovine, pig, sheep and goat livestock; (b) slaughtering statistics on bovine animals, pigs, sheep, goats and poultry; and (c) production forecasts of beef, veal, pigmeat, sheepmeat and goatmeat. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: 1. agricultural holding means an agricultural holding as defined in Article 2(a) of Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods (10); 2. sample survey means a sample survey as defined in Article 2(c) of Regulation (EC) No 1166/2008; 3. the term bovine animal means domestic animals of the species Bos taurus and Bubalus bubalis, including hybrids like Beefalo; 4. the term pig means domestic animals of the species Sus scrofa domestica; 5. the term sheep means domestic animals of the species Ovis aries; 6. the term goat means domestic animals of the subspecies Capra aegagrus hircus; 7. the term poultry means domestic birds of the species Gallus gallus (chickens), Meleagris spp. (turkeys), Anas spp. and Cairina moschata (ducks) and Anser anser dom. (geese). Domestic birds of the species Coturnix spp. (quails), Phasianus spp. (pheasants), Numida meleagris dom. (guinea-fowl), Columbinae spp. (pigeons), and Struthio camelus (ostriches) are included. It excludes, however, birds raised in confinement for hunting purposes and not for meat production; 8. the term slaughterhouse means an officially registered and approved establishment used for slaughtering and dressing animals whose meat is intended for human consumption. Other definitions for the purposes of the present Regulation are set out in Annex I. SECTION I LIVESTOCK STATISTICS Article 3 Coverage 1. Each Member State shall produce statistics on the number of bovine animals, pigs, sheep and goats held on agricultural holdings within its territory. 2. Member States conducting sample surveys shall cover sufficient agricultural holdings to account for at least 95 % of the entire population, as determined by the last survey on the structure of agricultural holdings. Article 4 Frequency and reference period 1. The bovine livestock statistics shall be produced twice a year, with reference to a given day in May/June and a given day in November/December. Those Member States whose bovine-animal populations are below 1 500 000 head may produce these statistics only once a year, with reference to a given day in November/December. 2. The pig livestock statistics shall be produced twice a year, with reference to a given day in May/June and a given day in November/December. Those Member States whose pig populations are below 3 000 000 head may produce these statistics only once a year, with reference to a given day in November/December. 3. The sheep livestock statistics shall be produced once a year, with reference to a given day in November/December, by those Member States whose sheep populations are 500 000 head or above. 4. The goat livestock statistics shall be produced once a year, with reference to a given day in November/December, by those Member States whose goat populations are 500 000 head or above. Article 5 Categories The livestock statistics shall be produced for the categories set out in Annex II. Article 6 Precision 1. Member States conducting sample surveys shall take all necessary steps to ensure that the extrapolated national survey results meet the precision requirements set out in Annex III. 2. A Member State which decides to use an administrative source shall inform the Commission in advance and shall provide details concerning the method to be used and the quality of the data from that administrative source. 3. A Member State which decides to use sources other than surveys shall ensure that information obtained from such sources is of at least equal quality to information obtained from statistical surveys. Article 7 Transmission deadlines 1. Member States shall transmit to the Commission the provisional livestock statistics before: (a) 15 September of the same year for the May/June statistics; (b) 15 February of the following year for the November/December statistics. 2. Member States shall transmit to the Commission the definitive livestock statistics before: (a) 15 October of the same year for the May/June statistics; (b) 15 May of the following year for the November/December statistics. Article 8 Regional statistics The November/December statistics shall be broken down by NUTS 1 and NUTS 2 territorial units as defined in Regulation (EC) No 1059/2003. By way of exception they may be provided only by NUTS 1 territorial units for Germany and the United Kingdom. They are optional for territorial units having fewer than 75 000 bovine animals, 150 000 pigs, 100 000 sheep and 25 000 goats if these territorial units together constitute 5 % or less of the national population of the relevant animals. SECTION II SLAUGHTERING STATISTICS Article 9 Coverage Each Member State shall produce statistics relating to the number and carcass weight of bovine animals, pigs, sheep, goats and poultry slaughtered in slaughterhouses on its territory, whose meat is deemed fit for human consumption. It shall also supply estimates of the extent of slaughtering carried out other than in slaughterhouses, so that the statistics include all bovine animals, pigs, sheep and goats slaughtered on its territory. Article 10 Frequency and reference period 1. The statistics on slaughtering in slaughterhouses shall be produced monthly by each Member State. The reference period shall be the calendar month. 2. The statistics on slaughtering carried out other than in slaughterhouses shall be produced annually by each Member State. The reference period shall be the calendar year. Article 11 Categories The statistics on slaughtering shall be produced for the categories set out in Annex IV. Article 12 Transmission deadlines Member States shall transmit to the Commission the statistics: (a) on slaughtering in slaughterhouses within 60 days following the reference period; (b) on slaughtering carried out other than in slaughterhouses before 30 June of the following year. SECTION III MEAT PRODUCTION FORECASTS Article 13 Coverage Member States shall use the statistics mentioned in Sections I and II, and other available information, to produce forecasts of their supply of bovine animals, pigs, sheep and goats. This supply shall be expressed as the gross indigenous production, which corresponds to the number of bovine animals, pigs, sheep and goats slaughtered plus the balance of intra-Community and external trade in these live animals Article 14 Frequency and reference period 1. The forecasts for bovine animals shall be produced twice a year by each Member State. Member States whose bovine-animal populations are below 1 500 000 head may produce these forecasts only once a year. 2. The forecasts for pigs shall be produced twice a year by each Member State. Member States whose pig populations are below 3 000 000 head may produce these forecasts only once a year. 3. The forecasts for sheep shall be produced once a year by Member States whose sheep populations are 500 000 head or above. 4. The forecasts for goats shall be produced once a year by Member States whose goat populations are 500 000 head or above. 5. The forecasts shall cover: (a) three semesters for bovine animals and four quarters for pigs for Member States that produce forecasts twice a year; (b) four semesters for bovine animals and six quarters for pigs for Member States that produce forecasts once a year; (c) two semesters for sheep and goats. Article 15 Categories The forecasts shall be produced for the categories set out in Annex V. Article 16 Transmission deadlines Member States shall transmit to the Commission the meat production forecasts: (a) before 15 February for forecasts for bovine animals from the beginning of the first semester of the current year to the end of the first semester of the following year, and before 15 September for forecasts from the beginning of the second semester of the current year to the end of the second semester of the following year for Member States that produce forecasts twice a year; (b) before 15 February for forecasts for bovine animals from the beginning of the first semester of the current year to the end of the second semester of the following year for Member States that produce forecasts once a year; (c) before 15 February for forecasts for pigs from the beginning of the first quarter to the end of the fourth quarter of the current year, and before 15 September for forecasts from the beginning of the third quarter of the current year to the end of the second quarter of the following year for Member States that produce forecasts twice a year; (d) before 15 February for forecasts for pigs from the beginning of the first quarter of the current year to the end of the second quarter of the following year for Member States that produce forecasts once a year; (e) before 15 February for forecasts for sheep and goats from the beginning of the first semester of the current year to the end of the second semester of the current year. SECTION IV GENERAL PROVISIONS Article 17 Quality assessment and reports 1. For the purposes of this Regulation, the following quality assessment dimensions shall apply to the data to be transmitted: (a) relevance shall refer to the degree to which statistics meet current and potential needs of the users; (b) accuracy shall refer to the closeness of estimates to the unknown true values; (c) timeliness shall refer to the time lag between the availability of the information and the event or phenomenon it describes; (d) punctuality shall refer to the time lag between the date of the release of the data and the target date when it should have been delivered; (e) accessibility and clarity shall refer to the conditions and modalities by which users can obtain, use and interpret data; (f) comparability shall refer to the measurement of the impact of differences in applied statistical concepts and measurement tools and procedures when statistics are compared between geographical areas, sectoral domains or over time; and (g) coherence shall refer to the adequacy of the data to be reliably combined in different ways and for various uses. 2. Every three years, and for the first time by 1 July 2011, Member States shall provide the Commission (Eurostat) with a report on the quality of the data transmitted. 3. The quality reports shall describe: (a) the organisation of the surveys covered by this Regulation and the methodology applied; (b) the level of precision achieved for the sample surveys referred to in this Regulation; (c) the quality of sources other than surveys which are used; and (d) the quality of the forecasts referred to in this Regulation. 4. Member States shall inform the Commission of any methodological or other change which would have a considerable effect on the statistics. This shall be done not later than three months after such change enters into force. 5. The principle that additional costs and burdens remain within reasonable limits shall be taken into account. Article 18 Implementing measures 1. The measures designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, and which relate to modifications of Annexes I, II, IV and V, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 19(2). 2. The principle that the benefits of modifications must outweigh their costs, and the principle that additional costs and burdens remain within reasonable limits shall be taken into account. Article 19 Committee procedure 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 20 Derogation 1. Where the application of this Regulation to the national statistical system of a Member State necessitates major adaptations and is likely to cause significant practical problems, the Commission may grant a derogation from its application until 1 January 2010 or, in the case of statistics on sheep and goats, until 1 January 2011. 2. Such Member States shall inform the Commission thereof not later than 21 March 2009. Article 21 Repeal 1. Without prejudice to paragraph 3 of this Article, Directives 93/23/EEC, 93/24/EEC and 93/25/EEC shall be repealed. 2. References to the repealed directives shall be construed as references to this Regulation. 3. By way of derogation from Article 22(2), a Member State having been granted a derogation in accordance with Article 20 shall continue to apply the provisions of Directives 93/23/EEC, 93/24/EEC and 93/25/EEC for the duration of the derogation period. Article 22 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 19 November 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) Opinion of the European Parliament of 20 May 2008 (not yet published in the Official Journal) and Council Decision of 27 October 2008. (2) OJ L 149, 21.6.1993, p. 1. (3) OJ L 149, 21.6.1993, p. 5. (4) OJ L 149, 21.6.1993, p. 10. (5) OJ L 56, 2.3.1988, p. 1. (6) OJ L 154, 21.6.2003, p. 1. (7) OJ L 179, 7.8.1972, p. 1. (8) OJ L 52, 22.2.1997, p. 1. (9) OJ L 184, 17.7.1999, p. 23. (10) See page 14 of this Official Journal. ANNEX I DEFINITIONS For the purposes of this Regulation, the following definitions shall apply: 1. categories of bovine animals Annex II Annexes IV and V Calves Bovine animals aged 8 months or under Young cattle Bovine animals aged over 8 but not over 12 months Calves and young cattle for slaughter Calves and young cattle aged not over 12 months old for slaughter Bulls Non-castrated male bovine animals not included under calves and young cattle Bullocks Castrated male bovine animals not included under calves and young cattle Heifers Female bovine animals that have not yet calved and which are not included under calves and young cattle Female bovine animals that have not yet calved and which are not included under calves and young cattle Heifers for slaughter Heifers raised for meat production Other heifers Heifers raised for breeding and intended to replace dairy or other cows Cows Female bovine animals that have calved (including any aged under two years) Female bovine animals that have calved Dairy cows Cows kept exclusively or principally for the production of milk for human consumption and/or for processing into dairy products, including cull cows for slaughter (whether fattened or not between last lactation and slaughter) Other cows Cows other than dairy cows, possibly including any draught cows 2. categories of sheep Ewes and ewe lambs put to the ram: females of the ovine species which have already lambed at least once as well as those which have been put to the ram for the first time. Milk ewes: ewes kept exclusively or principally for the production of milk for human consumption and/or for processing into dairy products, including cast milk sheep (whether fattened or not between last lactation and slaughter). Other ewes: ewes other than milk ewes. Lambs: male or female sheep under 12 months old. 3. the term carcass (a) for bovine animals means the whole body of a slaughtered animal as presented after bleeding, evisceration and skinning, presented without the head (separated from the carcass at the atloido-occipital joint); without the feet (severed at the carpametacarpal or tarsometatarsal joints); without the organs contained in the thoracic and abdominal cavities with or without the kidneys, the kidney fat and the pelvic fat; and without the sexual organs and the attached muscles and without the udder or the mammary fat; (b) for pigs means the body of a slaughtered pig, bled and eviscerated, whole or divided down the mid-line, without tongue, bristles, hooves, sexual organs, flare fat, kidneys and diaphragm; (c) for sheep and goats means the whole body of a slaughtered animal as presented after bleeding, evisceration and skinning, presented without the head (separated at the atloido-occipital joint); without the feet (severed at the carpametacarpal or tarsometatarsal joints); without the tail (severed between the sixth and seventh caudal vertebrae); without the organs contained in the thoracic and abdominal cavities (except the kidneys and kidney fat); and without the udder and sexual organs; the kidneys and kidney fat are part of the carcass; (d) for poultry means the animal plucked and drawn, without head and feet and without neck, heart, liver and gizzard, known as 65 % chicken, or otherwise presented. 4. The term carcass weight means the weight of the cold carcass which, for pigs, notably, is obtained by subtracting 2 % from the weight recorded warm 45 minutes, at the latest, after the pig is bled, and which for cattle is obtained by subtracting 2 % from the weight recorded warm 60 minutes, at the latest, after the animal is bled. ANNEX II CATEGORIES OF LIVESTOCK STATISTICS Bovine animals  bovine animals aged not over 1 year:  calves and young cattle for slaughter  other:  male  female  bovine animals aged over 1 year but under 2 years (except females that have calved):  male  female (heifers; animals that have not yet calved):  animals for slaughter  other  bovine animals of 2 years and over:  male  female:  heifers:  heifers for slaughter  other  cows (bovine animals that have calved, including those that are under 2 years old):  dairy cows  other  buffaloes:  female breeding buffaloes  other buffaloes Pigs  piglets with a live weight of less than 20 kg  pigs with a live weight of 20 kg or more but less than 50 kg  fattening pigs, including cull boars and cull sows with a live weight:  of 50 kg or more but less than 80 kg  of 80 kg or more but less than 110 kg  of 110 kg or more  breeding pigs with a live weight of 50 kg and over:  boars  covered sows, of which:  sows covered for the first time  other sows, of which:  gilts not yet covered Sheep  ewes and ewe lambs put to the ram:  milk ewes and milk ewe lambs put to the ram  other ewes and ewe lambs put to the ram  other sheep Goats  goats which have already kidded and goats which have been mated:  goats which have already kidded  goats mated for the first time  other goats ANNEX III PRECISION REQUIREMENTS In the case of livestock surveys, the sampling errors for the results of each Member State shall not exceed (with a confidence interval of 68 %): (a) 1 % of the total number of bovine animals (5 % where the bovine-animal population is below 1 000 000 head); (b) 1,5 % of the total number of cows (5 % where the cow population is below 500 000 head); (c) 2 % of the total number of pigs (5 % where the pig population is below 1 000 000 head); and (d) 2 % of the total number of sheep and of goats (5 % where the sheep and the goat population is below 1 000 000 head). ANNEX IV CATEGORIES OF SLAUGHTERING STATISTICS Bovine animals  calves  young cattle  heifers  cows  bulls  bullocks Pigs No breakdown Sheep  lambs  others Goats No breakdown Poultry  chickens  turkeys  ducks  others ANNEX V CATEGORIES OF MEAT PRODUCTION FORECASTS Bovine animals  calves and young cattle  heifers  cows  bulls and bullocks Pigs No breakdown Sheep No breakdown Goats No breakdown